Opinion filed April 28, 2011




                                            In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-09-00345-CR
                                        __________

                           TYE RELYEA JAMES, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 244th District Court

                                      Ector County, Texas

                                 Trial Court Cause No. C-35,283


                               MEMORANDUM OPINION

       Tye Relyea James appeals from two judgments revoking his community supervision. He
originally pleaded guilty to the offenses of robbery and kidnapping. The trial court assessed
punishment but suspended the imposition of appellant’s sentence and placed him on community
supervision for ten years.      The State subsequently filed a motion to revoke community
supervision, alleging that appellant had violated certain terms and condition of his community
supervision. The trial court revoked his community supervision and assessed punishment at
confinement for ten years for each offense. The court also imposed a fine of $2,000 for the
robbery offense. We affirm.
         In his sole issue on appeal, appellant argues that the trial court erred in revoking his
community supervision based upon his failure to make the required payments. Appellant urges
that he was unable to make the payments.                           We need not reach the merits of appellant’s
contention because the revocation of his community supervision was justified on other grounds.
         A single, sufficient ground for revocation will support a trial court’s order revoking
community supervision. Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. 1978). The
State moved for revocation on three grounds: (1) failure to make the minimum monthly payment
toward his restitution and community supervision fees, (2) failure to perform community service
as required in the order granting community supervision, and (3) committing an assault. The
record shows that appellant entered a plea of true to the allegation that he failed to perform
community service as required. After a hearing, the trial court found all of the allegations to be
true. On appeal, appellant does not challenge the trial court’s findings regarding community
service or assault. Appellant’s plea of true, standing alone, is sufficient to support the revocation
of his community supervision. Guillot v. State, 543 S.W.2d 650, 653 (Tex. Crim. App. 1976).
Furthermore, the revocation is justified on the two grounds not challenged on appeal by
appellant. O’Neal v. State, 623 S.W.2d 660 (Tex. Crim. App. 1981); Moore v. State, 605 S.W.2d
924, 926 (Tex. Crim. App. 1980). The trial court did not abuse its discretion in revoking
appellant’s community supervision.
         The judgments of the trial court are affirmed.


                                                                         PER CURIAM
April 28, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2